COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:    Theresa Riggs v. Joseph Michael Perlman, M.D.

Appellate case number: 01-13-00974-CV

Trial court case number:    2013-25072

Trial court:            215th District Court of Harris County

       Joseph Michael Perlman has filed a “Motion to Strike Notice of Appeal.” Perlman
argues that because this is an accelerated appeal, Theresa Riggs’ notice of appeal, filed 29
days after the trial court signed the judgment, was untimely. See TEX. R. APP. P. 26.1(b).
Perlman further argues that Riggs is not entitled to the 15-day extension period provided
by rule 26.3 because she failed to file a motion for extension of time. See TEX. R. APP. P.
26.3. Perlman moves for dismissal of the appeal. We deny the motion.
        Generally speaking, a party wishing to file an accelerated appeal must file a notice
of appeal within 20 days after the trial court signs the judgment or order. See TEX. R.
APP. P. 26.1(b). A party may obtain additional time to file a notice of appeal if, within
fifteen days after the deadline to file the notice of appeal, the party properly files the
notice of appeal and a motion for extension of time. See TEX. R. APP. P. 26.3. Courts
imply a motion for extension of time when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by rule 26.1, but within the fifteen-day
extension period provided by rule 26.3. See Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). The appellant must, however, offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3;
Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).
       Here, Riggs filed her notice of appeal after the twenty-day deadline but within the
fifteen-day extension period. Further, after receiving our notice of intent to dismiss this
case, Riggs responded by providing a reasonable explanation for failing to timely file her
notice of appeal. Accordingly, we imply a motion for extension, and Riggs’ notice of
appeal was timely filed within the fifteen-day extension period.
       Accordingly, we DENY Perlman’s motion to strike Riggs’ notice of appeal.
      It is so ORDERED.

Judge’s signature:/s/Michael Massengale
                  Acting individually  Acting for the Court


Date: December 27, 2013